internal_revenue_service number release date index number -------------------------------- ------------------------------------- --------------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-105525-09 date date legend x ------------------------------------------- -------------------------------------- state -------- d1 d2 d3 year1 year2 year3 year4 year5 a n -------------------- ---------------------- ---------------------- ------- ------- ------- ------- ------- --------------- ----------- plr-105525-09 dear -------------- this responds to the letter dated date and subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts the information submitted states that x was incorporated under the laws of state on d1 x elected to be treated as an s_corporation effective d2 at the beginning of year1 x had dollar_figurea of accumulated_earnings_and_profits due to its prior c_corporation years for each of the consecutive years of year1 year2 and year3 x had passive_investment_income exceeding percent of its yearly gross_receipts therefore x’s s election terminated on d3 in year x discovered the termination of its s election as of d3 and distributed all of its subchapter_c_earnings_and_profits to its shareholders x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1362 provides that any termination under sec_1362 shall be effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to in sec_1362 sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after the discovery of the circumstances resulting in the termination steps were taken so that the corporation for which the termination occurred plr-105525-09 is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in such corporation at any time during the period of inadvertent termination of the s election agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation is treated as an s_corporation during the period specified by the secretary sec_1375 imposes a tax on the income of an s_corporation that has accumulated_earnings_and_profits at the close of a taxable_year and that has gross_receipts more than percent of which are passive_investment_income within the meaning of sec_1362 conclusion based solely upon the representations made and the information submitted we conclude that x’s s election terminated on d3 because x had subchapter_c_earnings_and_profits at the close of each of the three consecutive years year1 year2 and year3 and had gross_receipts for each of those years of which more than percent was passive_investment_income we further conclude that the termination of x’s s election on d3 was an inadvertent termination within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation on d3 and thereafter unless x’s s election is otherwise terminated under sec_1362 and provided that the following conditions are met as an adjustment under sec_1362 x must send a payment of dollar_figuren with a copy of this letter to the following address internal_revenue_service cincinnati service_center stop manual deposit west rivercenter blvd covington ky x must send this payment no later than days from the date of this letter no amendments shall be made to the year5 income_tax returns of x and its shareholders with respect to the issues addressed in this letter if all of the above conditions are not met then this ruling is null and void furthermore if these conditions are not met x must notify cincinnati service_center that its s election has terminated plr-105525-09 except as expressly provided herein no opinion is expressed or implied as to the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed as to whether x is an s_corporation for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter will be sent to x’s authorized representative sincerely david r haglund david r haglund senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
